     Case 4:18-cr-01256-CKJ-JR Document 60 Filed 02/08/19 Page 1 of 3



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-18-01256-001-TUC-CKJ (JR)
10                       Plaintiff,                  MAGISTRATE JUDGE'S FINDINGS
                                                     AND RECOMMENDATION UPON A
11   v.                                                    PLEA OF GUILTY
12   Joshua Joel Pratchard,
13                       Defendant.
14
15          Upon Defendant's request to enter a plea of guilty pursuant to Rule 11 of the
16   Federal Rules of Criminal Procedure, this matter was referred to the Magistrate Judge by
17   the District Court, with the written consents of the Defendant, counsel for the Defendant,
18   and counsel for the United States.
19          Thereafter, the matter came on for a hearing on Defendant's plea of guilty to
20   Counts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13 of the Superseding Indictment which
21   charges Title 21, U.S.C. §§922(g)(1) and 924(a)(2), Possession of a Firearm by
22   Convicted Felon, as charged in Counts 1, 3, 5 and 6, Title 21, U.S.C. §§922(a)(5) and
23   924(a)(1)(D), Transferring a Firearm to an Out-of-State Resident, as charged in Counts 2
24   and 4, Title 26, U.S.C. §§5841, 58691(a) and 5871, Transfer of Firearm in Violation of
25   NFA, as charged in Counts 8 and 10, and Title 18, U.S.C. §§931(a) and 924(7),
26   Possession of Body Armor by Violent Felon as charged in Count 13 in full compliance
27   with Rule 11, Federal Rules of Criminal Procedure, before the Magistrate Judge, in open
28   court and on the record.
     Case 4:18-cr-01256-CKJ-JR Document 60 Filed 02/08/19 Page 2 of 3



 1         In consideration of that hearing and the allocution made by the Defendant under
 2   oath on the record and in the presence of counsel, and the remarks of the Assistant United
 3   States Attorney,
 4   (A) I FIND as follows:
 5         (1)    that Defendant is competent to plead;
 6         (2)    that Defendant understands his/her right to trial;
 7         (3)    that Defendant understands what the minimum mandatory and maximum
 8                possible sentence is, including the effect of the supervised release term, and
 9                defendant understands that the sentencing guidelines apply and that the
10                court may depart from those guidelines under some circumstances;
11         (4)    that the plea of guilty by the Defendant has been knowingly and voluntarily
12                made and is not the result of force or threats or of promises;
13         (5)    that Defendant understands the nature of the charge against him/her;
14         (6)    that Defendant understands that his/her answers may later be used against
15                him/her in a prosecution for perjury or false statement; and
16         (7)    that there is a factual basis for the Defendant's plea;
17                                          and further,
18   (B)   I RECOMMEND that the District Court accept the Defendant's plea of guilty to
19   Counts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13 of the Superseding Indictment which
20   charges Title 21, U.S.C. §§922(g)(1) and 924(a)(2), Possession of a Firearm by
21   Convicted Felon, as charged in Counts 1, 3, 5 and 6, Title 21, U.S.C. §§922(a)(5) and
22   924(a)(1)(D), Transferring a Firearm to an Out-of-State Resident, as charged in Counts 2
23   and 4, Title 26, U.S.C. §§5841, 58691(a) and 5871, Transfer of Firearm in Violation of
24   NFA, as charged in Counts 8 and 10, and Title 18, U.S.C. §§931(a) and 924(7),
25   Possession of Body Armor by Violent Felon as charged in Count 13.
26   (C)   The parties have fourteen (14) days from the date of service of this Report and
27   Recommendation to file written objections with the District Court.
28   IT IS FURTHER ORDERED:


                                                -2-
     Case 4:18-cr-01256-CKJ-JR Document 60 Filed 02/08/19 Page 3 of 3



 1   (D)   Presentence Report to be prepared.
 2         (1)   Any objection(s) to the presentence report shall be filed no later than 14
 3               days after receiving the presentence report pursuant to Fed.R. Crim.P. 32
 4               (f) (1);
 5         (2)   any response to the objection(s) to the presentence report shall be filed no
 6               later than 11 days after receiving the objection(s);
 7         (3)   any sentencing memorandum shall be filed no later than 5 business days
 8               prior to sentencing;
 9         (4)   Any party seeking to continue a sentencing date shall file a Motion to
10               Continue no later than two (2) business days prior to the date of the
11               hearing. Additionally, counsel shall telephonically notify chambers when
12               sentencing is within two (2) business days;
13         (5)   failure to comply with this Order may result in the imposition of sanctions.
14
15         Dated this 8th day of February, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
